Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DARREN BEDWELL                                     JENNY R. BUCHHEIT
Marion County Public Defender                      STEPHEN E. REYNOLDS
Appellate Division                                 Ice Miller LLP
Indianapolis, Indiana                              Indianapolis, Indiana

                                                                        Jun 25 2014, 9:54 am


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE CIVIL                         )
COMMITMENT OF M.S.,                                )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )      No. 49A02-1311-MH-939
                                                   )
GALLAHUE MENTAL HEALTH                             )
SERVICES,                                          )
                                                   )
       Appellee-Petitioner.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Barbara Collins, Senior Judge
                            Cause No. 49D08-1310-MH-37027



                                          June 25, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       For the third time in three months, police escorted M.S. to a hospital emergency room

after he was found digging in trash and exhibiting disorganized behavior. Doctors at

Community Hospital North/Gallahue Mental Health Services (hereinafter “Community”)

determined that M.S. suffers from schizoaffective disorder with psychotic features.

Community subsequently filed a petition for temporary involuntary commitment stating that

M.S. was suffering from a psychiatric disorder which caused him to be gravely disabled and

in danger of harm. Following a hearing, the trial court granted Community’s petition and

entered an order of temporary commitment concluding that M.S. was gravely disabled and

dangerous to himself. M.S. appeals, arguing that the trial court’s commitment order is not

supported by clear and convincing evidence. Finding the evidence sufficient, we affirm.

                               Facts and Procedural History

       On September 25, 2013, police officers escorted forty-two-year-old M.S. to the

emergency room at Community. M.S., who is homeless, was exhibiting disorganized

behavior and had been digging in trash. He also claimed that he did not need food or

medicine. Police had already escorted M.S. to the emergency room twice in the prior two

months. Once, they brought M.S. in after he had been aggressive on Monument Circle. On

another occasion, police were contacted after M.S. approached a group of boys at a park.

Each time, M.S. “presented as disorganized.” Tr. at 11. During the current hospital visit,

M.S. did not cooperate and was transferred to the psychiatric intensive care unit as a result of

his agitation and ongoing disorganized behavior. Upon his admission to the unit, Dr. Syed


                                               2
Khan examined M.S. Dr. Khan observed that, in addition to his disorganized behavior, M.S.

was “preoccupied by certain thoughts, [and] showed limited insight into why he needed to be

in the hospital. [M.S.] was not able to give any logical explanation for why police brought

him to the hospital and he said he wouldn’t take any medications.” Id. at 7. Dr. Khan

diagnosed M.S. with schizoaffective disorder, a chronic illness, due to his thought and mood

disorder symptoms. His thought disorder symptoms included “thought insertion, thought

broadcasting, paranoid preoccupation, [and] delusional thinking.” Id. at 8. His mood

disorder symptoms included “fluctuations of mood, ongoing rambling, [and] presentation as

hypomania and mania symptoms.” Id.

       Community filed a petition for involuntary commitment on October 2, 2013. The trial

court held a commitment hearing on October 11, 2013. Dr. Kahn testified regarding his

diagnosis of M.S. and his belief that M.S.’s mental illness causes him to be gravely disabled

and unable to care for himself. At the time of the commitment hearing, in addition to his

concern that M.S. is homeless and without any consistent means to provide his own shelter,

income, or food, Dr. Kahn was concerned that M.S. lacks any insight into his mental illness

or into his other serious medical conditions which include untreated diabetes, hypertension,

and thyroid disease. Dr. Kahn testified that M.S. “refers to the United States as his home and

God as his family, so there is no set regular way of obtaining food, shelter, or medical care.”

Id. at 10. Dr. Kahn opined that M.S. is unable to function independently as a result of his

limited decision-making capacity and his belief that he does not need any medical care,

especially for his untreated diabetes and hypertension. Dr. Kahn explained, “[a]nother


                                              3
individual might refuse treatment or a procedure after considering the facts or the risks and

the benefits. [M.S.] is not in a position to and does not want to consider the risks and benefits

of treatment. He doesn’t understand that process.” Id. at 14. Dr. Kahn recommended that,

while temporarily committed, M.S. could be treated with a once-per-month dose of

antipsychotic medication to control his thought and mood disorders and to allow him to then

“gain insight into his general medical condition” so that he can “receive help for his

hypertension, diabetes, and thyroid disorders.” Id. at 16. Dr. Khan testified that he believed

that temporary commitment to the inpatient unit was the best and least restrictive treatment

for M.S. and that he expected M.S. would need to be committed for no more than one week.

       M.S. also testified at the hearing. During his testimony, he exhibited paranoia

regarding medical personnel and disagreed with the opinion that he suffers from any mental

illness. Although he acknowledged his thyroid disease, he demonstrated no understanding of

his diabetes or hypertension. At the conclusion of the hearing, the trial court found that M.S.

is gravely disabled and dangerous to himself and granted Community’s petition for temporary

commitment. This appeal ensued.

                                  Discussion and Decision

       M.S. concedes that his temporary commitment has expired. Therefore, we cannot

render effective relief to him. See In re Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct.

App. 2002). Although generally we dismiss cases that are moot, we may decide a moot case

on its merits when it involves questions of great public interest that are likely to recur. M.L.

v. Meridian Servs., Inc., 956 N.E.2d 752, 755 n.3 (Ind. Ct. App. 2011). As noted by M.S.,


                                               4
this Court has frequently chosen to address the merits of appeals regarding involuntary

mental health commitments under the public interest exception to the mootness doctrine.

See, e.g., Golub v. Giles, 814 N.E.2d 1034, 1036 n.1 (Ind. Ct. App. 2004), trans. denied. We

have done so because “[t]he question of how persons subject to involuntary commitment are

treated by our trial courts is one of great importance to society.” J.B., 766 N.E.2d at 798.

Community maintains that the instant case does not involve a question of great public interest

and urges that we dismiss the appeal. We decline to do so and choose to address the merits

of M.S.’s challenge to his commitment.1

        M.S.’s sole assertion on appeal is that the trial court’s order for his involuntary

commitment is not supported by clear and convincing evidence. Our well-settled standard of

review and our relevant statutory law regarding civil commitment are as follows:

               When we review the sufficiency of the evidence of a civil commitment,
        we consider only the evidence most favorable to the trial court’s judgment and
        the reasonable inferences arising therefrom. We will not reweigh the evidence
        or judge the witnesses’ credibility. We will affirm the trial court’s
        commitment order if it represents a conclusion that a reasonable person could
        have drawn, even if other reasonable conclusions are possible.

               In Indiana, a court may order a temporary commitment of not more than
        ninety days for an individual who is mentally ill and either dangerous or
        gravely disabled. Ind. Code § 12-26-6-1. Civil commitment is a significant
        deprivation of liberty that requires due process protections. Because everyone
        1
           Although we state that we “choose” to address the merits of this appeal, we recognize that this Court
has taken a very broad approach to civil commitment cases and has essentially determined that all appeals from
involuntary commitments, although moot, present questions of great public interest that are likely to recur. In
other words, the exception appears to have swallowed the rule. In many cases, an appellant simply disagrees
with the opinions of medical personnel and their recommended treatment plan, which may include involuntary
commitment, and in those circumstances, we are hard-pressed to say that the appellant’s disagreement
constitutes a question of great public interest, much less one likely to recur. Moving forward, we should
simply acknowledge that involuntary mental health commitments inherently involve such significant questions
of public interest that they always warrant review or we should actually apply the mootness doctrine as
originally enunciated.

                                                       5
       exhibits some abnormal conduct at one time or another, loss of liberty calls for
       a showing that the individual suffers from something more serious than is
       demonstrated by idiosyncratic behavior. The petitioner … is required to prove
       by clear and convincing evidence that the individual is (1) mentally ill and (2)
       either dangerous or gravely disabled and that (3) commitment is appropriate.
       Ind. Code § 12-26-2-5(e). In order to carry its burden of proof, the petitioner
       is not required to prove that the individual is both dangerous and gravely
       disabled. However, there is no constitutional basis for confining a mentally ill
       person who is not dangerous and can live safely in freedom.

M.L., 956 N.E.2d at 755 (quotation marks and some citations omitted).

       M.S. does not challenge the trial court’s finding that he suffers from mental illness

pursuant to Indiana Code Section 12-7-2-130, which defines mental illness as a psychiatric

disorder that substantially disturbs an individual’s thinking, feeling, or behavior and impairs

the individual’s ability to function. Instead, M.S. contends that Community failed to present

sufficient evidence to support the trial court’s findings that he is gravely disabled and

dangerous to himself. Because Community is not required to prove that M.S. is both gravely

disabled and dangerous to himself, see id., we need only address whether the evidence was

sufficient to support the trial court’s finding that M.S. is gravely disabled.

       “Gravely disabled” is defined as

       a condition in which an individual, as a result of mental illness, is in danger of
       coming to harm because the individual:

       (1) is unable to provide for that individual’s food, clothing, shelter, or other
       essential human needs; or

       (2) has a substantial impairment or an obvious deterioration of that individual’s
       judgment, reasoning, or behavior that results in the individual’s inability to
       function independently.




                                               6
Ind. Code § 12-7-2-96 (emphasis added). As we have often noted, because this statute is

written in the disjunctive, a trial court’s finding of grave disability survives if we find that

there was sufficient evidence to prove either that the individual is unable to provide for his

basic needs or that his judgment, reasoning, or behavior is so impaired or deteriorated that it

results in his inability to function independently. See T.A. v. Wishard Health Servs., 950
N.E.2d 1266, 1271 n.2 (Ind. Ct. App. 2011); A.L. v. Wishard Health Servs., 934 N.E.2d 755,

762 n.2 (Ind. Ct. App. 2010), trans. denied (2011).

       The evidence most favorable to the trial court’s determination that M.S. is gravely

disabled indicates that M.S. is homeless and without any consistent means to provide his own

shelter, income, or food. Due to his schizoaffective disorder, M.S. suffers from disorganized

behavior and various other symptoms of thought and mood disorders. M.S. has a history of

hospitalizations due to his mental illness. Dr. Kahn testified that M.S. lacks any insight

regarding his mental illness as well as his other untreated serious medical conditions, and that

during his time in the inpatient unit, he had refused all medication and received only a forced

injection of medication to control his violent outbursts. Dr. Kahn opined that M.S.’s lack of

insight into both his mental and physical condition has resulted in “a very limited ability to

take care of himself as demonstrated by poor self[-]care.” Tr. at 10. The evidence presented

clearly and convincingly demonstrates that M.S. has a substantial impairment of his

judgment, reasoning, and behavior that has resulted in his inability to function independently.

       M.S. points to evidence that he has social security income and is able to stay in a

shelter as proof that he can function independently, and therefore he is not gravely disabled.


                                               7
This is merely an invitation for us to reweigh the evidence, which we cannot do. See M.L.,
956 N.E.2d at 755. The trial court’s conclusion that M.S. is gravely disabled represents a

conclusion that a reasonable person could have drawn. As stated above, we need not address

whether the evidence also establishes that M.S. is dangerous to himself or others.

Accordingly, we affirm the trial court’s commitment order.

      Affirmed.

BAKER, J., and BARNES, J., concur.




                                            8